DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-24, 26-27, 29-35 and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (CN101748806, English translation) in view of Nonoyama et al (6699577)
Cheng teaches a concrete deep sealant that enhances the durability of concrete is a composite water-based solvent of multiple nano-materials. Its composition and mass ratio are
Raw material quality percentage
Anatase-type nano-TiO2 
Nano-SiO2 5.0
Nano-CaCO3 5.0
Nano-silicon Si 10.0
Distilled water 78.8
Active catalyst
Cheng, claim 8, teaches its penetration depth reaches 2 to 3 cm (.78-1.2 inches) after construction. 
Water as taught by Cheng reads on a liquid carrier compound as claimed in claim 20. 
Although Cheng teaches Anatase-type nano-TiO2, Cheng does not teach it to be photocatalytic. 
Nonoyama, abstract, teaches one part of a road surface is covered by a photocatalyst layer containing a photocatalyst such as titanium dioxide, etc. to purify pollutants in exhaust gases emitted from vehicles by photocatalytic reaction of the photocatalyst. 
Nonoyama, col. 1, teaches photocatalysts capable of causing a photocatalytic reaction to take place even at the ordinary temperature when exposed to light such as titanium dioxide (TiO2), etc. are now attracting considerable attention. It is known that pollutants such as nitrogen oxides, etc. are converted by the photocatalytic reaction caused by the photocatalysts when exposed to light and the converted matters are retained on the catalysts and removed therefrom by water washing.
Nonoyama, col. 1, teaches a large available surface areas of roads and a photocatalyst such as a titanium dioxide, and is directed to a road capable of purifying polluted air without any space problem or problem of spoiling the road appearance and also to a method for purifying polluted air over the road.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the Anatase-type nano-TiO2 as taught by Cheng acts as a photocatalyst that is capable of causing a photocatalytic reaction as taught by Nonoyama as pollutants such as nitrogen oxides, etc. are converted by the photocatalytic reaction caused by the photocatalysts when exposed to light and the converted matters are retained on the catalysts and removed therefrom by water washing.
Anatase-type nano-TiO2 as taught by Cheng reads on a photocatalytic compound as claimed in claim 20. 

Regarding claim 22, the combined references teach photocatalytic Anatase-type nano-TiO2. 

Regarding claim 23, Cheng teaches a concrete deep sealant for improving the durability of concrete.
Cheng teaches the main function of deep concrete sealant is to (1) improve the curing efficiency of concrete, prevent the occurrence of small and spot-like surface cracks. 
The concrete deep sealant as taught by the references is the same composition as claimed in claim 23 and therefore it would be expected that the sealant as taught by the references can be configured to seal and harden concrete as claimed in claim 23. 

Regarding claim 24, Cheng teaches the main function of deep sealant is to (4) prevents external acid and alkali and compounds from attacking. 
Concrete deep sealant is a stable water-based solvent, which has good affinity with alkaline inorganics. It can penetrate into the concrete and react with alkaline raw materials inside the concrete to form crystals and block the micropores inside the concrete.
Alkali as taught by Cheng reads on chloride ion penetration as claimed in claim 24. 
The concrete deep sealant as taught by the references is the same composition as claimed in claim 24 and therefore it would be expected that the sealant as taught by the references can be configured to fill voids in the concrete to increase resistance of the concrete to water damage as claimed in claim 24. 

Regarding claim 26, the references teach a photocatalytic Anatase-type nano-TiO2 which is a semiconductor. 

Regarding claim 27, Water as taught by Cheng reads on a water based liquid carrier compound as claimed in claim 27. 

Regarding claim 29, the combined references teach a concrete deep sealant. 

Regarding claim 30, Nonoyama, col. 1, teaches photocatalysts capable of causing a photocatalytic reaction to take place even at the ordinary temperature when exposed to light such as titanium dioxide (TiO2), etc. are now attracting considerable attention. It is known that pollutants such as nitrogen oxides, etc. are converted by the photocatalytic reaction caused by the photocatalysts when exposed to light and the converted matters are retained on the catalysts and removed therefrom by water washing.
Nonoyama, col. 1, teaches a large available surface areas of roads and a photocatalyst such as a titanium dioxide, and is directed to a road capable of purifying polluted air without any space problem or problem of spoiling the road appearance and also to a method for purifying polluted air over the road.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the Anatase-type nano-TiO2 as taught by Cheng acts as a photocatalyst that is capable of causing a photocatalytic reaction as taught by Nonoyama as pollutants such as nitrogen oxides and further VOCs, etc. are converted by the photocatalytic reaction caused by the photocatalysts when exposed to light and the converted matters are retained on the catalysts and removed therefrom by water washing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that photocatalytic reactions would occur at the surface of the concert as that is where the pollutants will collect. 

Regarding claim 31, the references teach a photocatalytic Anatase-type nano-TiO2 which is a semiconductor.

Regarding claim 32, Cheng teaches the main function of deep sealant is to (4) prevents external acid and alkali and compounds from attacking. 
Concrete deep sealant is a stable water-based solvent, which has good affinity with alkaline inorganics. It can penetrate into the concrete and react with alkaline raw materials inside the concrete to form crystals and block the micropores inside the concrete.
The concrete deep sealant as taught by the references is the same composition as claimed in claim 32 and therefore it would be expected that the sealant as taught by the references can be configured to fill voids in the concrete to increase resistance of the concrete to deleterious effects as claimed in claim 32. 

Regarding claim 33, Cheng teaches the main function of deep sealant is to (4) prevents external acid and alkali and compounds from attacking. 
Concrete deep sealant is a stable water-based solvent, which has good affinity with alkaline inorganics. It can penetrate into the concrete and react with alkaline raw materials inside the concrete to form crystals and block the micropores inside the concrete.
Alkali as taught by Cheng reads on chloride ion penetration as claimed in claim 33. 
The concrete deep sealant as taught by the references is the same composition as claimed in claim 33 and therefore it would be expected that the sealant as taught by the references can be configured to fill voids in the concrete to increase resistance of the concrete to water damage as claimed in claim 33.

Regarding claim 34,  Cheng teaches the main function of deep sealant is to (4) prevents external acid and alkali and compounds from attacking. 
Concrete deep sealant is a stable water-based solvent, which has good affinity with alkaline inorganics. It can penetrate into the concrete and react with alkaline raw materials inside the concrete to form crystals and block the micropores inside the concrete.
Alkali as taught by Cheng reads on chloride ion penetration as claimed in claim 34. 
The concrete deep sealant as taught by the references is the same composition as claimed in claim 34 and therefore it would be expected that the sealant as taught by the references can be configured to fill voids in the concrete to increase resistance of the concrete to water damage as claimed in claim 34.
Further, Cheng teaches a composition comprising Anatase-type nano-TiO2 and water. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the Anatase-type nano-TiO2 and other components would be dispersed in the water to obtain a uniformly mixed composition. 

Regarding claim 35, Nonoyama, col. 1, teaches photocatalysts capable of causing a photocatalytic reaction to take place even at the ordinary temperature when exposed to light such as titanium dioxide (TiO2), etc. are now attracting considerable attention. It is known that pollutants such as nitrogen oxides, etc. are converted by the photocatalytic reaction caused by the photocatalysts when exposed to light and the converted matters are retained on the catalysts and removed therefrom by water washing.
Nonoyama, col. 1, teaches a large available surface areas of roads and a photocatalyst such as a titanium dioxide, and is directed to a road capable of purifying polluted air without any space problem or problem of spoiling the road appearance and also to a method for purifying polluted air over the road.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the Anatase-type nano-TiO2 as taught by Cheng acts as a photocatalyst that is capable of causing a photocatalytic reaction as taught by Nonoyama as pollutants such as nitrogen oxides and further VOCs, etc. are converted by the photocatalytic reaction caused by the photocatalysts when exposed to light and the converted matters are retained on the catalysts and removed therefrom by water washing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that photocatalytic reactions would occur at the surface of the concert as that is where the pollutants will collect. 

Regarding claim 37, Cheng teaches the main function of deep concrete sealant is to (1) improve the curing efficiency of concrete.
Regarding claims 38-40, the references teach a photocatalytic Anatase-type nano-TiO2 which is a semiconductor and an inorganic pigment.

Regarding claim 41, Cheng teaches the main function of deep concrete sealant is to (1) improve the curing efficiency of concrete.
The concrete deep sealant as taught by the references is the same composition as claimed in claim 41 and therefore it would be expected that the sealant as taught by the references can be configured to harden concrete as claimed in claim 41.

Regarding claim 42, Cheng teaches the main function of deep sealant is to (4) prevents external acid and alkali and compounds from attacking. 
Concrete deep sealant is a stable water-based solvent, which has good affinity with alkaline inorganics. It can penetrate into the concrete and react with alkaline raw materials inside the concrete to form crystals and block the micropores inside the concrete.
The concrete deep sealant as taught by the references is the same composition as claimed in claim 42 and therefore it would be expected that the sealant as taught by the references can be configured to fill voids in the concrete to increase resistance of the concrete to deleterious effects such as freeze damage and thaw damage as claimed in claim 42. 

Regarding claim 43, Cheng teaches the main function of deep concrete sealant is to (1) improve the curing efficiency of concrete.
The concrete deep sealant as taught by the references is the same composition as claimed in claim 43 and therefore it would be expected that the sealant as taught by the references can be configured to harden concrete as claimed in claim 43.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US4821483 teaches a concrete structure which includes two distinct types of complementary irregularly shaped glass particles. 



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/7/22